DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 20050284033 in view of Crystal 09/27/2014 NPL (hereinafter referred to as Crystal Group).

    PNG
    media_image1.png
    504
    839
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    715
    865
    media_image2.png
    Greyscale

Regarding claim 39, Chen discloses (a structure that would follow steps of) a method comprising: 
receiving a computing device (30 in Fig. 2) enclosed in an (enclosure 31 in Fig. 2); 
extending mounting brackets (33 in Fig. 3) out from the (enclosure 31) of the computing device (30); 
coupling the extended mounting brackets (33) to a rack (40 in Fig. 2) to mount the computing device (30) in the rack (40) in a perpendicular orientation wherein a length of the computing device spans a width of the rack (as depicted in annotated Fig. 1-2); and 
connecting a network connection of the computing devices (30) to a network, 
wherein the network connection is accessible at or through the (enclosure 31) of the computing device (30), and 
wherein the network connection provides access to a storage medium (storage medium of 30) of the computing device (30).
Chen does not explicitly disclose the enclosure to be a ruggedized enclosure.
However, Crystal Group discloses a server having a ruggedized enclosure (RS112 Rugged 1U server shown in pg. 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the enclosure of Chen ruggedized as taught by Crystal Group, in order to further protect the enclosure.

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Crystal Group as applied to claims 21, 28 and 39 above, and further in view of Goodall US 20150324745.

Regarding claim 40, Chen in view of Crystal Group discloses the method of claim 39, further comprising: 
removing the coupled computing device from the rack (40 of Chen); stowing the mounting brackets (40 of Chen) in the ruggedized enclosure (31 of Chen in view of Crystal Group) of the computing device (30 of Chen).
Chen in view of Crystal Group does not explicitly disclose shipping the computing device to another location without using additional packaging or additional labeling.
However, Goodall discloses different enclosures (114/204 in Fig. 1a and 2a respectively) configured such that the enclosures (30 of Chen) are configured to be shipped to another location without using additional packaging or additional labeling (thanks to display element of 202 as depicted in Fig. 1a and 2a; see abstract).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the ruggedized enclosure of Chen in view of Crystal Group include a display element and shipping the computing device to another location without using additional packaging or additional labeling, as taught by Goodall, in order to facilitate shipping.

Allowable Subject Matter
Claims 21-38 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 21, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “wherein the mounting bracket is configured to: extend out from the ruggedized enclosure when the network- attachable data transfer device is mounted in the rack; and stow in a portion of the ruggedized enclosure when the network- attachable data transfer device is being transported, wherein the network-attachable data transfer device is configured to be mounted in the rack: in a first orientation wherein a length of the network-attachable data transfer device is oriented along a depth of the rack; and in a perpendicular orientation wherein the length of the network-attachable data transfer device spans a width of the rack.”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 22-27 depending from claim 21 are therefor also allowable.

Regarding claim 28, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “wherein the mounting bracket is configured to: extend out from the ruggedized enclosure and couple with a rack when the computing device is mounted in the rack; and stow in a portion of the ruggedized enclosure when the computing device is being transported, wherein the computing device is configured to be mounted in the rack: in a first orientation wherein a length of the computing device is oriented along a depth of the rack; and in a perpendicular orientation wherein the length of the computing device spans a width of the rack”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 29-38 depending from claim 28 are therefor also allowable.

Response to Arguments
Applicant's arguments filed 09/27/2021 regarding claims 39-40 have been fully considered but they are not persuasive. 
Regarding claim 39, Applicant argues that Chen in view of Crystal group does not disclose coupling the extended mounting brackets to a rack to mount the computing device in the rack in a perpendicular orientation wherein a length of the computing device spans a width of the rack.
The Examiner respectfully disagrees.
Firstly, it must be stated that the examiner is required to give the claims the broadest reasonable interpretation. Specifically, MPEP 2111 states:
During patent examination, the pending claims must be “given *>their< broadest
reasonable interpretation consistent with the specification.” > In re Hyatt, 211 F.3d
1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).< Applicant always has the
opportunity to amend the claims during prosecution, and broad interpretation by the
examiner reduces the possibility that the claim, once issued, will be interpreted more
broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-
51 (CCPA 1969).


    PNG
    media_image1.png
    504
    839
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    715
    865
    media_image2.png
    Greyscale

This being said, the limitations perpendicular orientation, length of the computing device and width of the rack are not narrowly claimed enough to limit the interpretations to that of Applicants.
By interpreting the length of the computing device as L the width of the rack as W and the perpendicular orientation as the orientation shown in annotated Fig. 1-2, Chen in view of Crystal group reads on amended claim 39.
Therefore, claims 39-40 stand rejected over Chen in view of Crystal group further in view of Goodall.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        

/JAMES WU/Primary Examiner, Art Unit 2841